DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/20 has been entered.
Claims 1, 6-8, 16, and 31 have been amended. Claims 4-5, and 9 have been canceled. Claims 1-3, 6-8, and 10-31 are pending. 
Claims 12-15 and 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/18.
Claims 1-3, 6-8, 10, 11, 16, and 31 are under examination.
Withdrawn Rejections
The rejection of claims 1-3, 6-8, 10, 11, 16, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in favor of the new rejection set forth below.
The rejection of claims 1-3, 5-11, 16 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification as failing to comply with the enablement requirement, is withdrawn in favor of the new rejection set forth below.   
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10, 11, 16, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for preventing or inhibiting metastasis and/or recurrence of a cancer and/or chemotherapeutic drug resistance in a patient after a primary treatment of the patient, the method comprising: (a) administering a therapeutically effective amount of a composition for inhibiting stem cell enrichment in any surviving cancer cell population, wherein the composition is administered prior to 30, 29, 28, 27, 26, 25, 24, 23, 22, 21,20, 19, 18, 17, 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2 or 1 day(s) after the primary treatment, or prior to 24, 23, 22, 21,20, 19, 18 17 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, 0.9, 0.8, 0.7, 0.6, 0.5, 0.4, 0.3, 0.2 or 0.1 hour(s) after the primary treatment, or immediately after the primary treatment, or prior to the primary treatment, wherein the primary treatment is excision of a colorectal, breast, or prostate solid tumor, wherein the composition comprises multiple monoclonal antibodies, each monoclonal antibody being specific for and inhibiting a 
The specification teaches that IL-6, HGF, TGF-β, and PDGF-BB are upregulated after surgical removal of a primary tumor facilitates an increase in residual cancel cell population for cancer stem cells after surgical removal and within one week of surgery. The specification teaches that blocking these upregulated molecules at the time they are predicted to be upregulated may prevent stem cell reproduction of a surviving cancer cell population after surgery (See example 2). 
A method for preventing or inhibiting metastasis and/or recurrence of a cancer and/or chemotherapeutic drug resistance in a patient after a primary treatment of the patient, the method comprising: (a) administering a therapeutically effective amount of a composition for inhibiting stem cell enrichment in any surviving cancer cell population, wherein the composition is administered prior to 30, 29, 28, 27, 26, 25, 24, 23, 22, 21,20, 19, 18, 17, 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2 or 1 day(s) after the primary treatment, or prior to 24, 23, 22, 21,20, 19, 18 17 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, 0.9, 0.8, 0.7, 0.6, 0.5, 0.4, 0.3, 0.2 or 0.1 hour(s) after the primary treatment, or immediately after the primary treatment, or prior to the primary treatment, wherein the primary treatment is excision of a colorectal, breast, or prostate solid tumor, wherein the composition comprises multiple monoclonal antibodies, each monoclonal antibody being specific for and inhibiting a cytokine involved in stem cell enrichment, wherein the cytokines are HGF and IL-6, one or both of TGF-beta and PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF does not meet the written description provision of 35 U.S.C. 112(a). 
The claims broadly encompass a composition comprising multiple monoclonal antibodies that are specific for and inhibit a cytokine involved in stem cell enrichment, wherein the cytokines are HGF and IL-6, one or both of TGF-beta and PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF. The combination of antibodies has the function of 


University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d1961,1966 (1997); In re Gosteli, 872 F.2d1008,1012,10 USPQ2d1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability 
The state of the art regarding the role that IL-6 and HGF play in invasion of cancer cells is discussed by To et al. (Am. J. Respir. Cell Mol. Biol. Vol. 27, pp. 220–226, 2002). To et al. teach that both IL-6 and HGF upregulate each other’s receptors in a lung adenocarcinoma cell line and this effect enhanced the tissue invading capacity of the cell in vitro. To et al. teach that this effect was also mediated by production of MMP-9 (See page 221-223). To et al. conclude that the present data, coupled with the results of previous studies, indicate that there might be an autocrine growth control circuit that is accelerated by upregulating their receptors as a mechanism of cancer cells to potentiate their ability for invasion (See page 225). 
The state of the art regarding treating prostate cancer with the anti-IL6 antibody, Siltuximab, is discussed by Dorff et al. (Clinical Cancer Research; 16(11); 3028–34). Dorff et al. teach that administration of siltuximab to men with taxane-refractory castration resistant prostate cancer resulted in no significant clinical activity (See page 3029). Dorff et al. teach that eligible participants had metastatic CRPC with disease progression and absolute PSA ≥ 5 ng/ml after one chemotherapy regimen (See page 3029). Dorff et al. teach that prior radiation therapy and surgery were allowed (See page 3029). Dorff et al. teach that IL-6 levels increased dramatically after two cycles of treatment (See page 3030). Dorff et al. teach that a modest increase in IP-10 levels was observed, and there was no change in sgp130 levels (See page 3030).
Rossi et al. (Clin Cancer Res, 2015; 21(6): 1-10) discuss IL-6 as a therapeutic target. Rossi et al. reiterate the findings of Dorff et al., as cited above. Rossi et al. further note that anti-IL6 or anti-IL6R mAbs have no demonstrated clinical efficacy in various types of cancer despite a great deal of evidence showing the involvement of IL6 in controlling the growth of malignant 
The state of the art regarding anti-IL-6 therapy in breast cancer is discussed by Morancho et al. (Oncotarget. 2016 Oct 18; 7(42): 67956–67965). Morancho et al. teach that IL-6 promotes the growth of breast cancer and it has been shown that the autocrine production of IL-6 by naturally occurring senescent cells fosters growth of HER2-positive tumors (See page 67957). However, only a single breast cancer patient-derived xenograft (PDX) showed a tendency to respond to the inhibition of IL-6 signaling (See page 67957 and figure 3). Morancho et al. teach that this results strongly suggests that only some breast cancers respond to anti-IL-6 therapies, underscoring the need of identifying the sensitive tumors, in order to save unnecessary treatments (Seep age 67958).   Thus, Morancho et al. provide evidence that even after the filing date of the claimed invention, it is not predictable that anti-IL6 will provide therapeutic benefit for preventing or treating breast cancer.

Even after the filing date of the claimed invention, it could not be predicted that anti-TGFβ therapies would provide a clinical benefit for cancer. For example, Teixeira et al. (Front. Cell Dev. Biol., 2020; 8:605) discuss the failures of anti-TGFβ in clinical cancer treatments. Teixeira et al. teach that while in vitro and preclinical models have been clearly successful, the outcomes from clinical trials to treat different types of cancers using anti-TGFβ therapies has 
The role of PGE2 in breast cancer is discussed by Karavitis et al. ((2012) Regulation of COX2 Expression in Mouse Mammary Tumor Cells Controls Bone Metastasis and PGE2-Induction of Regulatory T Cell Migration. PLoS ONE 7(9): e46342). Karavitis et al. teach that breast cancer progression and metastasis to secondary organs, such as bone, has been attributed to a number of factors, included elevated levels of PGE2 and the enzyme responsible for its production, COX2 (See abstract). Karavitis et al. teach that numerous clinical studies and animal cancer models demonstrate that tumors are able to recruit Tregs, and this is associated with advanced disease progression in various cancers. Karavitis et al. teach that tumors are known to secrete high levels of TGFβ, COX2, and PGE2, all of which have been shown to convert naïve T cells to Tregs. (See page 2). Karavitis et al. teach that overexpressing COX2 
The role of PGE2 in colorectal cancer is discussed by Hull et al. (Mol Cancer Ther 2004; 3(8):1031–9). Hull et al. teach that PGE2 is the predominant prostaglandin in benign and malignant colorectal tumors (See abstract). Hull et al. teach that PGE2 analogous have been shown to reverse abrogation of tumor growth by the NSAID sulindac in the ApcMin/+ mouse model of familial adenomatous polyposis, and reduction of systemic  PGE2 availability using neutralizing anti-PGE2 antibody decreases tumor multiplicity in this model (See page 1035). However, Hull et al. teach that others have reported that i.p. administration of PGE2 promotes azoxymethane-induced colonic tumors (See page 1035 and table 2). 
With regards to preventing cancer, the claims broadly encompass preventing metastasis and/or cancer and/or chemotherapeutic drug resistance in a patient after excision of a colorectal, breast or prostate solid tumor by administering a combination of antibodies that inhibit HGF and IL-6, TGF-β and/or PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF. However, the specification does not provide evidence that the claimed composition comprising multiple monoclonal antibodies specific for the recited cytokines/growth factors prevents any metastasis, cancer, and/or chemotherapeutic drug resistance. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors from different tissues, as well as the 
Additionally, Bally et al. (US Patent No. 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment limiting toxicities (See column 1). Furthermore, Jain RK (Scientific American, July 1994, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (See page 58). Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cell...solid cancers frequently impose formidable barriers to such dispersion (See page 58). Jain indicates that there are three critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying neat malignant cells in the tumor, 2) exit from the vessel into surrounding matric, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (See page 58). Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Bean (PNAS 2018; 115(50): 12539-12543) teaches that across cancer types, 90% of cancer deaths are caused not by the primary tumor but by metastasis. Bean teaches that although some drugs may shrink metastases along with primary tumors, no existing drugs treat or prevent metastasis directly (See page 12540). Bean states “Without a targeted approach, metastatic tumors often reemerge. “We shrink them, we send them back to their residual state, 
Taken together, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses a genus of compositions comprising a combination of antibodies that inhibit HGF and IL-6, TGF-β and/or PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF that may not have the biological function that is recited in the claims. The specification does not demonstrate that a composition comprising multiple monoclonal antibodies that inhibit HGF and IL-6, TGF-β and/or PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF prevents or inhibits metastasis, tumor recurrence, and/or chemotherapeutic drug resistance in a patient after excision of a colorectal, breast, or prostate solid tumor. Furthermore, the art teaches that there is no drug therapy that treats or prevents cancer metastasis. The state of the art regarding targeting the recited cytokines/growth factors in underdeveloped and supports the examiners position that additional guidance is required to practice the method as claimed, which encompassed any number of antibody combinations. Based on the teachings of the instant specification and the prior art, one of skill in the art would not conclude that Applicant was in possession of the claimed genus of 
Consequently, the a method for preventing or inhibiting metastasis and/or recurrence of a cancer and/or chemotherapeutic drug resistance in a patient after excision of a colorectal, breast, or prostate solid tumor, the method comprising administering a combination of cytokine/growth factors inhibitors specific for and inhibiting HGF and IL-6, TGF-β and/or PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF does not meet the written description provision of 35 U.S.C. 112(a) or 112 (pre-AIA ) first paragraph. The examples disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) or 112 (pre-AIA ) first paragraph is severable from its enablement provision (See page 1115).
Enablement
Claims 1-3, 6-8, 10, 11, 16, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
(4) The nature of the invention and (8) The breadth of the claims:

The claims broadly encompass a genus of compositions comprising multiple monoclonal antibodies specific for and inhibiting HGF and IL6, one or both of TGF-beta and PGE-2, and optionally, one or more of MCP-1, MMP-9, PDGF-BB, and PGF. Thus, the claims are broad given the numerous options and combinations permitted.  
(5) The state of the prior art and (7) The predictability or unpredictability of the art: 
The state of the art regarding the role that IL-6 and HGF play in invasion of cancer cells is discussed by To et al. (Am. J. Respir. Cell Mol. Biol. Vol. 27, pp. 220–226, 2002). To et al. teach that both IL-6 and HGF upregulate each other’s receptors in a lung adenocarcinoma cell line and this effect enhanced the tissue invading capacity of the cell in vitro. To et al. teach that this effect was also mediated by production of MMP-9 (See page 221-223). To et al. conclude that the present data, coupled with the results of previous studies, indicate that there might be an autocrine growth control circuit that is accelerated by upregulating their receptors as a mechanism of cancer cells to potentiate their ability for invasion (See page 225). 

Rossi et al. (Clin Cancer Res, 2015; 21(6): 1-10) discuss IL-6 as a therapeutic target. Rossi et al. reiterate the findings of Dorff et al., as cited above. Rossi et al. further note that anti-IL6 or anti-IL6R mAbs have no demonstrated clinical efficacy in various types of cancer despite a great deal of evidence showing the involvement of IL6 in controlling the growth of malignant cells and of their healthy counterparts (See page 8). Rossi et al. teach that the lack of effect of IL6 inhibitors in cancer is not due to IL6 production that is too high in these cancers compared with inflammatory diseases. Indeed, as summarized in Table 3, the mean CRP levels are in the same range in these various diseases and anti-IL6 therapeutics efficiently neutralized CRP production by hepatocytes. In addition, the various biologic activities (fever normalization, analgesia, platelet decrease) associated with anti-IL6 therapeutics are observed in both IL6 responsive and unresponsive diseases (Table 3). Rossi et al. teach that the lack of effect of IL6 inhibitors in cancer is most likely due to a plasticity of tumor cells, with the presence of various tumor clones in tumor samples in vivo. Rossi et al. teach that in cases of IL6 inhibition, the IL6-sensitive clones may disappear, creating free tumor environment niches and favoring clones, whose growth is triggered by other growth factors triggering signaling pathways similar to those triggered by IL6, in particular cytokines of the gp130 family. Such mechanisms may explain the lack of effect of long-term anti-IL6 therapeutics in patients with multiple myeloma, whereas initial 
The state of the art regarding anti-IL-6 therapy in breast cancer is discussed by Morancho et al. (Oncotarget. 2016 Oct 18; 7(42): 67956–67965). Morancho et al. teach that IL-6 promotes the growth of breast cancer and it has been shown that the autocrine production of IL-6 by naturally occurring senescent cells fosters growth of HER2-positive tumors (See page 67957). However, only a single breast cancer patient-derived xenograft (PDX) showed a tendency to respond to the inhibition of IL-6 signaling (See page 67957 and figure 3). Morancho et al. teach that this results strongly suggests that only some breast cancers respond to anti-IL-6 therapies, underscoring the need of identifying the sensitive tumors, in order to save unnecessary treatments (Seep age 67958).   Thus, Morancho et al. provide evidence that even after the filing date of the claimed invention, it is not predictable that anti-IL6 will provide therapeutic benefit for preventing or treating breast cancer.
The state of the art regarding clinical development of therapies targeting TGFβ is discussed by Ciardiello et al. (Annals of Oncology, 2020; 31(10):1336-1349). Ciardiello et al. teach that TGFβ can exhibit both tumor-suppressive and oncogenic functions. In normal epithelial cells TGFβ acts as an antiproliferative and differentiating factor, whereas in advanced tumors TGFβ can act as an oncogenic factor by creating an immune-suppressive tumor microenvironment, and inducing cancer cell proliferation, angiogenesis, invasion, tumor progression, and metastatic spread (See page 1336). Ciardiello et al. teach that TGFβ blockade has demonstrated promising antitumor activity in various preclinical models (See page 1336). However, the translation of our knowledge of the basic molecular mechanisms behind the role of TGFβ in cancer into effective clinical outcomes has been relatively slow and not highly successful (See pages 1338 and 1346). Ciardiello et al. teach that a combination of the anti-TGFβ antibody fresolimumab plus radiotherapy in pretreated breast cancer patients  showed very low clinical efficacy, with a 13% SD rate (3/23 patients) and a 0% ORR (See page 1339 
Even after the filing date of the claimed invention, it could not be predicted that anti-TGFβ therapies would provide a clinical benefit for cancer. For example, Teixeira et al. (Front. Cell Dev. Biol., 2020; 8:605) discuss the failures of anti-TGFβ in clinical cancer treatments. Teixeira et al. teach that while in vitro and preclinical models have been clearly successful, the outcomes from clinical trials to treat different types of cancers using anti-TGFβ therapies has shown at best only a minor survival benefit, and even sometimes, adverse effects (See page 4). Teixeira et al. teach that given that TGFβ does not kill the cancer cell, but is aimed at inhibiting invasion and metastasis, it will have to be used with other agents that do kill cancer cells (See page 4). Furthermore, targeting TGFβ signaling has been frequently aimed at inhibiting cancer cell invasion and metastasis, but inhibition of immune evasion by blocking the potent immune suppressive function of TGF-β might actually be more important for anti-cancer activity of TGF-β targeting agents (See page 4). With regard to controlling metastasis, Teixeira et al. teach that the critical role of TGFβ on EMT, increasing cancer cells migration, and invasion in vitro has been comprehensively established. However, few studies consider that TGFβ can exert an important anti-MET activity, avoiding a critical late-stage step in metastasis (See page 8). Teixeira et al. teach that cancer patients and animal models also differ in the timing at which the treatment is administered, which could be critical in determining whether TGFβ is beneficial or detrimental (See page 8). Teixeira et al. teach that administering anti-TGFβ therapy before CTC 
The role of PGE2 in breast cancer is discussed by Karavitis et al. ((2012) Regulation of COX2 Expression in Mouse Mammary Tumor Cells Controls Bone Metastasis and PGE2-Induction of Regulatory T Cell Migration. PLoS ONE 7(9): e46342). Karavitis et al. teach that breast cancer progression and metastasis to secondary organs, such as bone, has been attributed to a number of factors, included elevated levels of PGE2 and the enzyme responsible for its production, COX2 (See abstract). Karavitis et al. teach that numerous clinical studies and animal cancer models demonstrate that tumors are able to recruit Tregs, and this is associated with advanced disease progression in various cancers. Karavitis et al. teach that tumors are known to secrete high levels of TGFβ, COX2, and PGE2, all of which have been shown to convert naïve T cells to Tregs. (See page 2). Karavitis et al. teach that overexpressing COX2 and subsequently elevated levels of PGE2 in a low-aggressive breast cancer cell line increases the rate of bone metastasis (See pages 4-6). Karavitis et al. teach that COX2, and subsequent PGE2 overexpression, results in a tumor environment that promotes Treg recruitment and attenuation of the normal immune response (See pages 7-9). Karavitis et al. teach that PGE2 specifically recruits Tregs to the tumor from the circulation, and this can be ablated with a PGE2-specific antibody (See pages 7-9).
The role of PGE2 in colorectal cancer is discussed by Hull et al. (Mol Cancer Ther 2004;3(8):1031–9). Hull et al. teach that PGE2 is the predominant prostaglandin in benign and malignant colorectal tumors (See abstract). Hull et al. teach that PGE2 analogous have been shown to reverse abrogation of tumor growth by the NSAID sulindac in the ApcMin/+ mouse model of familial adenomatous polyposis, and reduction of systemic  PGE2 availability using neutralizing anti-PGE2 antibody decreases tumor multiplicity in this model (See page 1035). 
Thus, the prior art provides evidence that the state of the art regarding using anti-cytokine/anti-growth factor antibodies for treating colorectal, breast, and prostate cancer is underdeveloped. The state of the art is such that the effects of anti-cytokine/anti-growth factor therapy is cancer specific and in some instances, controversial. While the art suggests combining cancer therapies to overcome these challenges, the art makes clear that one should first determine the appropriate patient population for which the combination therapy would be beneficial. Lastly, it should be noted that the art does not disclose or suggest with any specificity combining monoclonal antibodies for the claimed cytokines/growth factors for preventing or treating cancer. 
With regards to preventing cancer, the claims broadly encompass preventing metastasis and/or cancer and/or chemotherapeutic drug resistance in a patient after excision of a colorectal, breast or prostate solid tumor by administering a combination of antibodies that inhibit HGF and IL-6, TGF-β and/or PGE-2, and optionally one or more of MCP-1, MMP-9, PDGF-BB, and PGF. However, the specification does not provide evidence that the claimed composition comprising multiple monoclonal antibodies specific for the recited cytokines/growth factors prevents any metastasis, cancer, and/or chemotherapeutic drug resistance. The cancer treatment art involves a very high level of unpredictability.
Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  Sporn et al. (Chemoprevention of Cancer, Carcinogenesis, Vol. 21 (2000), 525-530) teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a 
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al. (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicate that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in 
Hait (Nature Reviews/Drug Discovery, 2010, 9, pages 253-254) states that “The past three decades have seen spectacular advances in our understanding of the molecular and cellular biology of cancer. However, with a few notable exceptions, such as the treatment of chronic myeloid leukemia with imatinib, these advances have so far not been translated into major increases in long-term survival for many cancers. Furthermore, data suggest that the overall success rate for oncology products in clinical development is -10%, and the cost of bringing a new drug to market is over US$1 billion.” (See page 253, left column, the 1st paragraph). Hait further teaches “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing. For example, the role of the target in the pathogenesis of specific human malignancies may be incompletely understood, leading to disappointing results”, “First, many targets lie within signal transduction pathways that are altered in cancer, but, owing to the complex nature of these pathways, upstream or downstream components may make modulating the target of little or no value”; “Second, target overexpression is often overrated. There are some instances in which overexpression predicts response to treatment.”; and “Another confounding factor is that cancer is more than a disease of cancer cells, as alterations in somatic or germline genomes, or both, create susceptibilities to 
Bean (PNAS 2018; 115(50): 12539-12543) teaches that across cancer types, 90% of cancer deaths are caused not by the primary tumor but by metastasis. Bean teaches that although some drugs may shrink metastases along with primary tumors, no existing drugs treat or prevent metastasis directly (See page 12540). Bean states “Without a targeted approach, metastatic tumors often reemerge. “We shrink them, we send them back to their residual state, and they reenact those survival functions and retention of regenerative powers that made them metastasis-initiating cells in the first place” (See page 12540). Bean teaches that one of the major scientific challenges of studying metastatic disease is that different forms of cancer seem to metastasize through different mechanisms and the same form of cancer may metastasize differently in different subsets of patients (See page 12542). Of note, Bean states “It’s unlikely 
Given Bally et al teaching of treatment-limiting toxicities in clinical use; Sporn's teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype; Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response; Gura's teaching that the models are unpredictable; Jain's teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain; both Hait and Gravanis et al teaching various challenges facing cancer drug development, such as an understanding of cancer biology is far from complete, drug effects in preclinical cancer models often do not predict clinical results and many others;  and Beans teachings that the field is highly underdeveloped with regards to preventing and treating cancer metastasis; the cited references demonstrate that the treatment of cancer is highly unpredictable, if even possible for many cancers.
6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
The working examples demonstrate that surgical removal of three different tumor types – colorectal, breast, and prostate- triggers a statically significant decline after surgery in the levels of TGF-beta and PDGF-BB at 24 hours after surgery, and this is followed by a rapid increase back to baseline or even increased levels of TGF-beta and PDGF-BB. This, in turn is associated with a reciprocal statistically significant upregulation in the levels of IL-6, HGF, MCP-1, MMP-9, 
Taken together, the art demonstrates that the treatment of cancer is highly unpredictable, if even impossible for many cancers.  Moreover, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Accordingly, it follows that the ability of the claimed compositions comprising a combination of monoclonal antibodies to prevent or inhibit metastases and/or recurrence of a cancer and/or chemotherapeutic drug resistance in a patient after excision of a colorectal, breast, or prostate solid tumor can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the cancer treatment art, the 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly preventing or inhibiting metastases and/or recurrence of a cancer and/or chemotherapeutic drug resistance with the genus of compositions comprising multiple anti-cytokine/anti-growth factor monoclonal antibodies, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the compositions comprising multiple anti-cytokine/anti-growth factor monoclonal antibodies to prevent or inhibit metastases and/or recurrence of a cancer and/or chemotherapeutic drug resistance in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue. 
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a vast genus of compositions comprising multiple anti-cytokine/anti-growth factor monoclonal antibodies. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining the specific combinations of anti-cytokine/anti-growth factor antibodies for each composition and the compositions ability to prevent or inhibit metastases and/or recurrence of a cancer and/or chemotherapeutic drug resistance, is unpredictable and 
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-11, 16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the composition is administered prior to 30, 29, 28, 27, 26, 25, 24, 23, 22, 21,20, 19, 18, 17, 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2 or 1 day(s) after the primary treatment, or prior to 24, 23, 22, 21,20, 19, 18 17 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, 0.9, 0.8, 0.7, 0.6, 0.5, 0.4, 0.3, 0.2 or 0.1 hour(s) after the primary treatment, or immediately after the primary treatment, or prior to the primary treatment”.
The limitation “immediately after the primary treatment” is indefinite because the term “immediately” is a relative term which renders the claim indefinite. The term “immediately after” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the instant case, the broad recitation of the limitation allows for the composition to be administered between 1-30 days after the primary treatment, but the claim also recites the composition is administered immediately after the primary treatment or 0.1-24 hours after the primary treatment. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Clarification and/or correction is required. Claims 2-3, 6-8, 10-11, 16 and 31 depend from claim 1, and thus, are included in the rejection. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites wherein the composition is administered perioperatively. The specification teaches that the term "perioperatively" includes the preoperative, intraoperative and postoperative period that terminates with the resolution of the surgical sequelae (See paragraph 0083). Thus, given the broadest interpretation of the claim, the term “perioperatively” encompasses administering the composition any time before the primary treatment, during the primary treatment, and any time after the primary treatment. However, claim 1 limits the time of administration after the primary treatment to 0.1-24 hours after the primary treatment and 0.5-30 days after the primary treatment.  Thus, the scope of the perioperative administration in claim 3 is broader in scope that the time frames for administration recited in claim 1, and therefore, claim 3 does not limit the claim from which is depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 recites “further comprising administering the primary treatment to the patient”. This limitation does not further limit claim 1 because some embodiments of claim 1 already require that the primary be administered prior to administering the composition. Limitation (a) of claim 1 recites administering a therapeutically effective amount of a composition for inhibiting stem cell enrichment in any surviving cancer cell population, wherein the composition is administered prior to 1-30 day(s) after the primary treatment, or prior to 0.1-24 hour(s) after the primary treatment. In these two embodiments, the primary treatment has already been performed, since the composition is administered after the primary treatment. Thus, the limitation of claim 11 does not further limit the method of claim 1 in which the composition is 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646